Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, John Eric Hughes challenges the district court’s orders rejecting his efforts to revisit an earlier order denying Hughes’ motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). Because the district court lacked the authority to revisit its earlier § 3582 order, we affirm. See United States v. Goodwyn, 596 F.3d 233, 235-36 & n. * (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). Hughes’ motion to proceed upon the full record is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.